Citation Nr: 1013503	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-06 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for diabetes 
mellitus type II, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus type II, effective September 13, 2004.  

The Veteran originally appealed the issue of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
A September 2009 rating decision granted service connection 
for PTSD, effective December 15, 2004.  That represents a 
total grant of the benefits sought on appeal for the issue of 
entitlement to service connection for PTSD, and therefore, 
that issue is no longer before the Board.  


FINDING OF FACT

Since September 13, 2004, the effective date of service 
connection, the Veteran's diabetes mellitus has been 
manifested by the need for daily insulin treatments and 
dietary restrictions, but his physical activity has not been 
clinically regulated.  


CONCLUSION OF LAW

The criteria for an increased initial rating for diabetes 
mellitus type II have not been met since September 13, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2009).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).  The Board notes that the Veteran is already 
in receipt of 10 percent disability ratings for diabetic 
neuropathy of the bilateral lower extremities, both effective 
March 17, 2006, and a 0 percent disability rating for 
erectile dysfunction due to diabetes mellitus, effective 
March 17, 2006.  

Post-service VA and private medical records dated from May 
1999 to April 2008 show that the Veteran received 
intermittent treatment for his diabetes mellitus type II.  
His physicians advised him to follow a restricted diet for 
control of his diabetes mellitus at least as early as May 
1999.  Subsequent VA medical records show that the Veteran 
received information on following the American Diabetes 
Association Diet, which consisted of a low fat, low salt, low 
carb, and increased fiber regimen.

The Veteran previously took oral hypoglycemic agents to 
control his diabetes mellitus.  In December 2007, he was 
prescribed insulin injections as part of his control regimen.  
According to an April 2008 VA examination, the Veteran took 
insulin injections once a day and oral medication three times 
a day.  Additionally, there is no evidence that the Veteran 
has had any ketoacidosis or hypoglycemic reactions.  

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the Veteran has had a 
regulation of activities which requires that he be prescribed 
or advised to avoid strenuous occupational and recreational 
activities.  38 C.F.R. § 4.119, DC 7913 (2009); 61 Fed. Reg. 
20,440, 20,446 (May 7, 1996).  VA medical records indicate 
that the Veteran was given an exercise plan by his private 
physician, which included using the exercise bike, water 
exercises, and swimming.  The Veteran also reported walking 
as part of his exercise regime.  It does not appear that the 
Veteran has been advised to limit his physical activity.  
Physical activity has instead been encouraged.  In order to 
meet the criteria for a higher rating of 40 percent, the 
Veteran must have been told by a physician that he should 
avoid strenuous occupational or recreational activities.  38 
C.F.R. § 4.119, DC 7913 (2009).

While the Veteran here has been prescribed a restricted diet 
and insulin in an effort to control his diabetes, he has not 
been prescribed limited physical activity or advised to avoid 
recreational activities.  The Veteran's diabetes mellitus 
type II therefore does not warrant an initial rating in 
excess of 20 percent disabling for all periods under 
consideration.  As the preponderance of the evidence is 
against the claim for a higher rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and October 
2005; a rating decision in May 2005; and a statement of the 
case in January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 20 percent disabling for 
diabetes mellitus type II is not warranted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


